Order entered March 13, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01388-CV

                         TARSHA HARDY, Appellant

                                        V.

 COMMUNICATION WORKERS OF AMERICA, INC., ET AL., Appellees

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-15-04027

                                    ORDER

      Before the Court is appellant’s third motion for an extension of time to file

her brief on the merits and appellees’ response opposing the motion. Although the

Court provided appellant with copies of the clerk’s and reporter’s records on a CD-

ROM, appellant asserts in her motion that she does not have access to a computer

with a CD-ROM drive and, therefore, cannot file her brief.           We GRANT

appellant’s motion as follows. Appellant may obtain from the Clerk of this Court

either (1) a free copy of the records on a flash drive or (2) a paper copy of the
records at a cost to appellant of ten cents per page. Appellant shall file her brief on

the merits WITHIN THIRTY DAYS of the date of this order. We caution

appellant that further extension requests will be strongly disfavored and that failure

to file a brief by the due date may result in dismissal of the appeal for want of

prosecution without further notice. See TEX. R. APP. P. 38.8(a)(1).


                                              /s/    ERIN A. NOWELL
                                                     JUSTICE